                   Extraction
                   Cellebrite Reports
                                      Report




SMS Messages (60)
 * These details are cross-referenced from this device's contacts


 #     Folder            Party                           Time       All timestamps   Status   Message                                                Deleted
 1    Inbox              From                     3/13/2019                          Read     VZW Free Msg: Your account profile has been
                         Verizon Wireless         11:24:32                                    successfully updated.
                                                  PM(UTC+0)                                   Source Extraction: Advanced Logical
                         Direction:
                         Incoming
 2    Sent               To                       3/13/2019                          Sent     940794
                         89729                    11:30:34                                    Source Extraction: Advanced Logical
                                                  PM(UTC+0)
                         Direction:
                         Outgoing
 3    Inbox              From                     3/13/2019                          Read     FreeVZ Msg: Thanks for choosing Verizon. Your
                         Verizon Wireless         11:30:46                                    $40.00/mo plan is ready to use 03/13/2019 thru
                                                  PM(UTC+0)                                   04/12/2019. If you don't already have an
                         Direction:                                                           Source Extraction: Advanced Logical
                         Incoming
 4    Sent               To                       3/16/2019                          Sent     Call when you're free, bad connection
                         9179238849               4:26:14                                     Source Extraction: Advanced Logical
                         Alex *                   PM(UTC+0)
                         Direction:
                         Outgoing
 5    Inbox              From                     3/19/2019                          Read     5 min. Sorry
                         9179238849               9:34:26                                     Source Extraction: Advanced Logical
                         Alex *                   PM(UTC+0)
                         Direction:
                         Incoming
 6    Sent               To                       3/19/2019                          Sent     No problem
                         9179238849               9:34:47                                     Source Extraction: Advanced Logical
                         Alex *                   PM(UTC+0)
                         Direction:
                         Outgoing
 7    Sent               To                       3/21/2019                          Sent     6-6:30 start ok? Traffic is terrible
                         9179238849               8:05:22                                     Source Extraction: Advanced Logical
                         Alex *                   PM(UTC+0)
                         Direction:
                         Outgoing
 8    Inbox              From                     3/21/2019                          Read     Just saw ur msg.
                         9179238849               8:44:21                                     6:30 is fine
                         Alex *                   PM(UTC+0)                                   Source Extraction: Advanced Logical
                         Direction:
                         Incoming
 9    Sent               To                       3/25/2019                          Sent     Please give me a call when you have a minute
                         9179238849               9:35:51                                     Source Extraction: Advanced Logical
                         Alex *                   PM(UTC+0)
                         Direction:
                         Outgoing
 10   Inbox              From                     3/25/2019                          Read     Sorry I missed your call. I was in meeting. I'm free
                         9179238849               9:40:51                                     now. You can call at your convenience
                         Alex *                   PM(UTC+0)                                   Source Extraction: Advanced Logical
                         Direction:
                         Incoming
 11   Inbox              From                     3/28/2019                          Read     I'll call you right back.
                         9179238849               7:53:30                                     Source Extraction: Advanced Logical
                         Alex *                   PM(UTC+0)
                         Direction:
                         Incoming
 12   Sent               To                       3/28/2019                          Sent     Ok
                         9179238849               7:53:47                                     Source Extraction: Advanced Logical
                         Alex *                   PM(UTC+0)
                         Direction:
                         Outgoing
 13   Sent               To                       3/28/2019                          Sent     314
                         9179238849               9:49:53                                     Source Extraction: Advanced Logical
                         Alex *                   PM(UTC+0)
                         Direction:
                         Outgoing
 14   Inbox              From                     3/28/2019                          Read     2 min
                         9179238849               10:01:14                                    Source Extraction: Advanced Logical
                         Alex *                   PM(UTC+0)
                         Direction:
                         Incoming



                                                                                                                                                               1
15   Sent    To           4/4/2019    Sent   Both Friday or Saturday are fine on our end.
             9179238849   10:29:50           Whichever is more convenient for you
             Alex *       PM(UTC+0)          Source Extraction: Advanced Logical
             Direction:
             Outgoing
16   Sent    To           4/6/2019    Sent   Hang loose for 5, slow getting into room
             9179238849   7:27:01            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Outgoing
17   Inbox   From         4/6/2019    Read   No worries
             9179238849   7:30:11            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Incoming
18   Sent    To           4/6/2019    Sent   204
             9179238849   7:39:12            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Outgoing
19   Inbox   From         4/6/2019    Read   2 min
             9179238849   7:39:36            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Incoming
20   Sent    To           4/10/2019   Sent   9840986107
             89729        10:03:54           Source Extraction: Advanced Logical
                          AM(UTC+0)
             Direction:
             Outgoing
21   Sent    To           4/19/2019   Sent   Anytime after 5 works for us, let me know what's
             9179238849   7:32:46            convenient
             Alex *       PM(UTC+0)          Source Extraction: Advanced Logical
             Direction:
             Outgoing
22   Inbox   From         4/19/2019   Read   That works for me too, I'll be done by 4
             9179238849   7:33:35            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Incoming
23   Sent    To           4/19/2019   Sent   5:15 ok? Traffic
             9179238849   8:30:24            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Outgoing
24   Inbox   From         4/19/2019   Read   Take your time
             9179238849   8:31:06            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Incoming
25   Sent    To           4/19/2019   Sent   314
             9179238849   9:09:10            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Outgoing
26   Inbox   From         4/19/2019   Read   5 min
             9179238849   9:09:41            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Incoming
27   Sent    To           4/29/2019   Sent   Could you give me a call when you're free?
             9179238849   5:39:49            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Outgoing
28   Inbox   From         4/29/2019   Read   20 min
             9179238849   5:40:26            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Incoming
29   Sent    To           4/29/2019   Sent   Sounds good, thanks
             9179238849   5:41:02            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Outgoing
30   Inbox   From         4/30/2019   Read   5 min
             9179238849   10:03:07           Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Incoming
31   Sent    To           4/30/2019   Sent   Take your time
             9179238849   10:03:29           Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Outgoing
32   Sent    To           5/6/2019    Sent   Could you give me a call when you get a minute?
             9179238849   8:13:11            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Outgoing


                                                                                                2
33   Inbox   From         5/6/2019    Read   5 min
             9179238849   9:23:10            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Incoming
34   Sent    To           5/11/2019   Sent   9071739803
             89729        1:09:13            Source Extraction: Advanced Logical
                          PM(UTC+0)
             Direction:
             Outgoing
35   Sent    To           5/15/2019   Sent   Saw that you called, give me a call back when
             9179238849   9:05:33            convenient
             Alex *       PM(UTC+0)          Source Extraction: Advanced Logical
             Direction:
             Outgoing
36   Inbox   From         5/15/2019   Read   10 min. Sorry, Phone restarted
             9179238849   9:15:15            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Incoming
37   Sent    To           5/15/2019   Sent   No problem
             9179238849   9:15:41            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Outgoing
38   Inbox   From         5/31/2019   Read   I could be 5min late. Sorry.
             9179238849   7:49:29            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Incoming
39   Sent    To           5/31/2019   Sent   Not a problem, take your time
             9179238849   7:51:15            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Outgoing
40   Sent    To           5/31/2019   Sent   314
             9179238849   7:51:32            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Outgoing
41   Inbox   From         5/31/2019   Read   Just Parked
             9179238849   8:13:42            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Incoming
42   Sent    To           6/11/2019   Sent   996 463 3303
             9179238849   9:49:40            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Outgoing
43   Inbox   From         6/11/2019   Read   Worked. Thank you
             9179238849   10:24:49           Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Incoming
44   Sent    To           6/13/2019   Sent   9664840444
             89729        3:07:06            Source Extraction: Advanced Logical
                          PM(UTC+0)
             Direction:
             Outgoing
45   Sent    To           6/18/2019   Sent   Does Thursday still work for you?
             9179238849   9:59:11            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Outgoing
46   Inbox   From         6/19/2019   Read   Sorry, fell asleep. Yes it does
             9179238849   2:56:53            Source Extraction: Advanced Logical
             Alex *       AM(UTC+0)
             Direction:
             Incoming
47   Inbox   From         6/19/2019   Read   I'll call you right back.
             9179238849   6:15:01            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Incoming
48   Sent    To           6/19/2019   Sent   Ok, thx
             9179238849   6:15:11            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Outgoing
49   Inbox   From         6/20/2019   Read   I am done
             9179238849   8:22:30            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Incoming
50   Inbox   From         6/20/2019   Read   Whenever you're ready.
             9179238849   8:24:03            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Incoming



                                                                                             3
51   Sent    To           6/20/2019   Sent   Great, were
             9179238849   8:29:41            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Outgoing
52   Sent    To           6/20/2019   Sent   Here
             9179238849   8:29:49            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Outgoing
53   Sent    To           6/20/2019   Sent   610
             9179238849   8:29:54            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Outgoing
54   Inbox   From         6/20/2019   Read   4:45
             9179238849   8:30:12            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Incoming
55   Sent    To           6/20/2019   Sent   No rush
             9179238849   8:30:36            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Outgoing
56   Inbox   From         6/20/2019   Read   Coming up
             9179238849   8:46:31            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Incoming
57   Inbox   From         6/26/2019   Read   Just wanted to tell you that I am traveling
             9179238849   10:02:25           tomorrow for work to PA, will stay there for the
             Alex *       PM(UTC+0)          night and come back Fri
                                             Source Extraction: Advanced Logical
             Direction:
             Incoming
58   Inbox   From         7/9/2019    Read   Could be 15 min late. Bad traffic
             9179238849   9:51:06            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Incoming
59   Sent    To           7/9/2019    Sent   No problem, 616
             9179238849   9:51:53            Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Outgoing
60   Inbox   From         7/9/2019    Read   Just parked. 5 min
             9179238849   10:18:03           Source Extraction: Advanced Logical
             Alex *       PM(UTC+0)
             Direction:
             Incoming




                                                                                                4
                 Extraction
                 Cellebrite Reports
                                    Report




Call Log (81)

  #    Type      Parties             Timestamp   Duration   Country   Network   Video   Source                        Deleted
                                                            code                 call
  1   Missed     From:            3/15/2019      00:00:00                               Source Extraction: Advanced
                 +19179238849     6:29:27                                               Logical
                 Alex             PM(UTC+0)
                 Direction:
                 Incoming
  2   Outgoing   To:              3/15/2019      00:06:27                               Source Extraction: Advanced
                 19179238849      6:48:18                                               Logical
                 Alex             PM(UTC+0)
                 Direction:
                 Outgoing
  3   Outgoing   To:              3/15/2019      00:00:29                               Source Extraction: Advanced
                 9179238849       8:45:17                                               Logical
                 Alex             PM(UTC+0)
                 Direction:
                 Outgoing
  4   Outgoing   To:              3/15/2019      00:00:51                               Source Extraction: Advanced
                 9179238849       8:48:54                                               Logical
                 Alex             PM(UTC+0)
                 Direction:
                 Outgoing
  5   Outgoing   To:              3/15/2019      00:02:38                               Source Extraction: Advanced
                 9179238849       8:56:54                                               Logical
                 Alex             PM(UTC+0)
                 Direction:
                 Outgoing
  6   Incoming   From:            3/16/2019      00:00:17                               Source Extraction: Advanced
                 +19179238849     4:21:48                                               Logical
                 Alex             PM(UTC+0)
                 Direction:
                 Incoming
  7   Outgoing   To:              3/16/2019      00:00:00                               Source Extraction: Advanced
                 9179238849       4:22:30                                               Logical
                 Alex             PM(UTC+0)
                 Direction:
                 Outgoing
  8   Incoming   From:            3/16/2019      00:01:05                               Source Extraction: Advanced
                 +19179238849     4:32:01                                               Logical
                 Alex             PM(UTC+0)
                 Direction:
                 Incoming
  9   Incoming   From:            3/16/2019      00:00:40                               Source Extraction: Advanced
                 +19179238849     5:22:16                                               Logical
                 Alex             PM(UTC+0)
                 Direction:
                 Incoming
 10   Outgoing   To:              3/19/2019      00:02:45                               Source Extraction: Advanced
                 9179238849       12:10:34                                              Logical
                 Alex             AM(UTC+0)
                 Direction:
                 Outgoing
 11   Outgoing   To:              3/19/2019      00:00:59                               Source Extraction: Advanced
                 9179238849       8:58:22                                               Logical
                 Alex             PM(UTC+0)
                 Direction:
                 Outgoing
 12   Incoming   From:            3/19/2019      00:00:23                               Source Extraction: Advanced
                 +19179238849     9:37:52                                               Logical
                 Alex             PM(UTC+0)
                 Direction:
                 Incoming
 13   Outgoing   To:              3/21/2019      00:00:47                               Source Extraction: Advanced
                 9179238849       10:10:51                                              Logical
                 Alex             PM(UTC+0)
                 Direction:
                 Outgoing
 14   Outgoing   To:              3/22/2019      00:00:22                               Source Extraction: Advanced
                 9179238849       5:24:12                                               Logical
                 Alex             PM(UTC+0)
                 Direction:
                 Outgoing


                                                                                                                                1
15   Incoming   From:          3/22/2019   00:07:28   Source Extraction: Advanced
                +19179238849   5:33:08                Logical
                Alex           PM(UTC+0)
                Direction:
                Incoming
16   Outgoing   To:            3/25/2019   00:00:08   Source Extraction: Advanced
                9179238849     9:32:47                Logical
                Alex           PM(UTC+0)
                Direction:
                Outgoing
17   Incoming   From:          3/25/2019   00:00:16   Source Extraction: Advanced
                +19179238849   9:38:07                Logical
                Alex           PM(UTC+0)
                Direction:
                Incoming
18   Outgoing   To:            3/25/2019   00:02:04   Source Extraction: Advanced
                9179238849     9:41:23                Logical
                Alex           PM(UTC+0)
                Direction:
                Outgoing
19   Outgoing   To:            3/28/2019   00:00:00   Source Extraction: Advanced
                9179238849     7:53:09                Logical
                Alex           PM(UTC+0)
                Direction:
                Outgoing
20   Incoming   From:          3/28/2019   00:00:34   Source Extraction: Advanced
                +19179238849   8:16:21                Logical
                Alex           PM(UTC+0)
                Direction:
                Incoming
21   Outgoing   To:            3/29/2019   00:00:02   Source Extraction: Advanced
                9179238849     7:01:22                Logical
                Alex           PM(UTC+0)
                Direction:
                Outgoing
22   Missed     From:          3/29/2019   00:00:00   Source Extraction: Advanced
                +19179238849   7:25:58                Logical
                Alex           PM(UTC+0)
                Direction:
                Incoming
23   Outgoing   To:            3/29/2019   00:00:02   Source Extraction: Advanced
                9179238849     8:02:19                Logical
                Alex           PM(UTC+0)
                Direction:
                Outgoing
24   Missed     From:          3/29/2019   00:00:00   Source Extraction: Advanced
                +19179238849   8:36:27                Logical
                Alex           PM(UTC+0)
                Direction:
                Incoming
25   Outgoing   To:            3/29/2019   00:05:57   Source Extraction: Advanced
                19179238849    8:54:18                Logical
                Alex           PM(UTC+0)
                Direction:
                Outgoing
26   Outgoing   To:            4/3/2019    00:00:02   Source Extraction: Advanced
                9179238849     9:44:51                Logical
                Alex           PM(UTC+0)
                Direction:
                Outgoing
27   Outgoing   To:            4/3/2019    00:00:00   Source Extraction: Advanced
                9179238849     10:08:39               Logical
                Alex           PM(UTC+0)
                Direction:
                Outgoing
28   Incoming   From:          4/3/2019    00:03:15   Source Extraction: Advanced
                +19179238849   11:11:23               Logical
                Alex           PM(UTC+0)
                Direction:
                Incoming
29   Outgoing   To:            4/4/2019    00:00:02   Source Extraction: Advanced
                9179238849     10:07:08               Logical
                Alex           PM(UTC+0)
                Direction:
                Outgoing
30   Incoming   From:          4/5/2019    00:01:25   Source Extraction: Advanced
                +19179238849   1:22:12                Logical
                Alex           AM(UTC+0)
                Direction:
                Incoming
31   Outgoing   To:            4/6/2019    00:00:00   Source Extraction: Advanced
                9179238849     4:07:22                Logical
                Alex           PM(UTC+0)
                Direction:
                Outgoing
32   Outgoing   To:            4/6/2019    00:00:02   Source Extraction: Advanced
                9179238849     4:08:04                Logical
                Alex           PM(UTC+0)
                Direction:
                Outgoing

                                                                                    2
33   Missed     From:           4/6/2019    00:00:00   Source Extraction: Advanced
                +19179238849    4:22:14                Logical
                Alex            PM(UTC+0)
                Direction:
                Incoming
34   Outgoing   To:             4/6/2019    00:00:42   Source Extraction: Advanced
                19179238849     5:34:19                Logical
                Alex            PM(UTC+0)
                Direction:
                Outgoing
35   Incoming   From:           4/7/2019    00:03:43   Source Extraction: Advanced
                +19179238849    5:40:43                Logical
                Alex            PM(UTC+0)
                Direction:
                Incoming
36   Missed     From:           4/10/2019   00:00:00   Source Extraction: Advanced
                +19179238849    9:20:20                Logical
                Alex            PM(UTC+0)
                Direction:
                Incoming
37   Outgoing   To:             4/10/2019   00:05:23   Source Extraction: Advanced
                9179238849      9:41:41                Logical
                Alex            PM(UTC+0)
                Direction:
                Outgoing
38   Incoming   From:           4/18/2019   00:06:17   Source Extraction: Advanced
                +19179238849    4:20:03                Logical
                Alex            AM(UTC+0)
                Direction:
                Incoming
39   Outgoing   To:             4/19/2019   00:00:28   Source Extraction: Advanced
                9179238849      7:34:42                Logical
                Alex            PM(UTC+0)
                Direction:
                Outgoing
40   Missed     From:           4/21/2019   00:00:00   Source Extraction: Advanced
                +19179238849    4:06:55                Logical
                Alex            PM(UTC+0)
                Direction:
                Incoming
41   Outgoing   To:             4/21/2019   00:00:02   Source Extraction: Advanced
                9179238849      8:49:02                Logical
                Alex            PM(UTC+0)
                Direction:
                Outgoing
42   Incoming   From:           4/21/2019   00:02:17   Source Extraction: Advanced
                +19179238849    9:53:01                Logical
                Alex            PM(UTC+0)
                Direction:
                Incoming
43   Incoming   From:           4/29/2019   00:01:24   Source Extraction: Advanced
                +19179238849    6:03:40                Logical
                Alex            PM(UTC+0)
                Direction:
                Incoming
44   Outgoing   To:             4/30/2019   00:01:02   Source Extraction: Advanced
                9179238849      8:08:17                Logical
                Alex            PM(UTC+0)
                Direction:
                Outgoing
45   Incoming   From:           4/30/2019   00:00:33   Source Extraction: Advanced
                +19179238849    8:57:47                Logical
                Alex            PM(UTC+0)
                Direction:
                Incoming
46   Missed     From:           5/3/2019    00:00:00   Source Extraction: Advanced
                +119292054891   10:29:32               Logical
                null            PM(UTC+0)
                Direction:
                Incoming
47   Outgoing   To:             5/6/2019    00:00:00   Source Extraction: Advanced
                9179238849      3:40:39                Logical
                Alex            PM(UTC+0)
                Direction:
                Outgoing
48   Incoming   From:           5/6/2019    00:00:08   Source Extraction: Advanced
                +19179238849    3:44:08                Logical
                Alex            PM(UTC+0)
                Direction:
                Incoming
49   Outgoing   To:             5/6/2019    00:00:35   Source Extraction: Advanced
                9179238849      3:57:37                Logical
                Alex            PM(UTC+0)
                Direction:
                Outgoing
50   Incoming   From:           5/6/2019    00:00:45   Source Extraction: Advanced
                +19179238849    8:19:00                Logical
                Alex            PM(UTC+0)
                Direction:
                Incoming

                                                                                     3
51   Incoming   From:          5/6/2019    00:00:07   Source Extraction: Advanced
                +19179238849   9:27:25                Logical
                Alex           PM(UTC+0)
                Direction:
                Incoming
52   Missed     From:          5/15/2019   00:00:00   Source Extraction: Advanced
                +19179238849   6:27:57                Logical
                Alex           PM(UTC+0)
                Direction:
                Incoming
53   Outgoing   To:            5/15/2019   00:00:03   Source Extraction: Advanced
                19179238849    9:01:20                Logical
                Alex           PM(UTC+0)
                Direction:
                Outgoing
54   Outgoing   To:            5/15/2019   00:00:03   Source Extraction: Advanced
                9179238849     9:02:52                Logical
                Alex           PM(UTC+0)
                Direction:
                Outgoing
55   Outgoing   To:            5/15/2019   00:00:02   Source Extraction: Advanced
                9179238849     9:04:33                Logical
                Alex           PM(UTC+0)
                Direction:
                Outgoing
56   Incoming   From:          5/15/2019   00:09:49   Source Extraction: Advanced
                +19179238849   9:28:49                Logical
                Alex           PM(UTC+0)
                Direction:
                Incoming
57   Missed     From:          5/20/2019   00:00:00   Source Extraction: Advanced
                +19179238849   11:44:07               Logical
                Alex           PM(UTC+0)
                Direction:
                Incoming
58   Outgoing   To:            5/20/2019   00:06:13   Source Extraction: Advanced
                9179238849     11:49:20               Logical
                Alex           PM(UTC+0)
                Direction:
                Outgoing
59   Missed     From:          5/24/2019   00:00:00   Source Extraction: Advanced
                +19179238849   5:27:00                Logical
                Alex           PM(UTC+0)
                Direction:
                Incoming
60   Outgoing   To:            5/24/2019   00:03:10   Source Extraction: Advanced
                19179238849    7:20:38                Logical
                Alex           PM(UTC+0)
                Direction:
                Outgoing
61   Outgoing   To:            5/27/2019   00:01:18   Source Extraction: Advanced
                9179238849     3:48:43                Logical
                Alex           PM(UTC+0)
                Direction:
                Outgoing
62   Outgoing   To:            5/28/2019   00:00:08   Source Extraction: Advanced
                9179238849     7:08:54                Logical
                Alex           PM(UTC+0)
                Direction:
                Outgoing
63   Incoming   From:          5/28/2019   00:01:29   Source Extraction: Advanced
                +19179238849   7:11:16                Logical
                Alex           PM(UTC+0)
                Direction:
                Incoming
64   Outgoing   To:            5/31/2019   00:00:35   Source Extraction: Advanced
                9179238849     6:33:18                Logical
                Alex           PM(UTC+0)
                Direction:
                Outgoing
65   Outgoing   To:            6/10/2019   00:00:00   Source Extraction: Advanced
                9179238849     8:14:21                Logical
                Alex           PM(UTC+0)
                Direction:
                Outgoing
66   Missed     From:          6/10/2019   00:00:00   Source Extraction: Advanced
                +19179238849   9:37:09                Logical
                Alex           PM(UTC+0)
                Direction:
                Incoming
67   Outgoing   To:            6/10/2019   00:07:39   Source Extraction: Advanced
                9179238849     10:47:53               Logical
                null           PM(UTC+0)
                Direction:
                Outgoing
68   Outgoing   To:            6/11/2019   00:01:42   Source Extraction: Advanced
                9179238849     9:13:57                Logical
                null           PM(UTC+0)
                Direction:
                Outgoing

                                                                                    4
69   Missed     From:          6/14/2019   00:00:00   Source Extraction: Advanced
                +19179238849   9:43:56                Logical
                Alex           PM(UTC+0)
                Direction:
                Incoming
70   Outgoing   To:            6/14/2019   00:02:26   Source Extraction: Advanced
                19179238849    9:45:57                Logical
                Alex           PM(UTC+0)
                Direction:
                Outgoing
71   Outgoing   To:            6/18/2019   00:00:02   Source Extraction: Advanced
                19179238849    8:10:29                Logical
                Alex           PM(UTC+0)
                Direction:
                Outgoing
72   Outgoing   To:            6/19/2019   00:00:03   Source Extraction: Advanced
                9179238849     6:14:39                Logical
                null           PM(UTC+0)
                Direction:
                Outgoing
73   Incoming   From:          6/19/2019   00:01:45   Source Extraction: Advanced
                +19179238849   6:20:15                Logical
                Alex           PM(UTC+0)
                Direction:
                Incoming
74   Incoming   From:          6/20/2019   00:01:03   Source Extraction: Advanced
                +19179238849   4:56:24                Logical
                Alex           PM(UTC+0)
                Direction:
                Incoming
75   Missed     From:          6/26/2019   00:00:00   Source Extraction: Advanced
                +19179238849   7:57:16                Logical
                Alex           PM(UTC+0)
                Direction:
                Incoming
76   Missed     From:          6/26/2019   00:00:00   Source Extraction: Advanced
                +19179238849   9:29:41                Logical
                Alex           PM(UTC+0)
                Direction:
                Incoming
77   Outgoing   To:            6/26/2019   00:01:25   Source Extraction: Advanced
                9179238849     11:21:27               Logical
                null           PM(UTC+0)
                Direction:
                Outgoing
78   Outgoing   To:            7/2/2019    00:00:02   Source Extraction: Advanced
                9179238849     9:19:43                Logical
                null           PM(UTC+0)
                Direction:
                Outgoing
79   Missed     From:          7/2/2019    00:00:00   Source Extraction: Advanced
                +19179238849   10:29:52               Logical
                Alex           PM(UTC+0)
                Direction:
                Incoming
80   Outgoing   To:            7/2/2019    00:03:55   Source Extraction: Advanced
                19179238849    11:05:13               Logical
                Alex           PM(UTC+0)
                Direction:
                Outgoing
81   Outgoing   To:            7/8/2019    00:01:31   Source Extraction: Advanced
                19179238849    9:39:23                Logical
                Alex           PM(UTC+0)
                Direction:
                Outgoing




                                                                                    5
